Gamble, J.,
delivered the opinion of the court.
This is an action of detinue, brought by Pipkin, public administrator of Jefferson county, having charge of the estate of John Keeton deceased, against Spraddling & Keeton, as administrators of the estate of William Keeton, to recover several slaves.
It appears that John Keeton, a citizen of Tennessee, resident in Franklin county, came to the State of Missouri, in 1825, bringing with him some eighteen or twenty slaves, some of whom he employed in mining for lead and others he hired out. When he came to this State he left, at his residence in Tennessee, his wife and six children, who had, in their possession, his farm and his household effects. At the time he left Tennessee he was much embarrassed, and as his mining operations in Jefferson county in this State became profitable, he returned once or twice to Tennessee-, with money for the purpose of paying his debts. He died in Jefferson county in the fall of 1826, his family still living on his farm in Tennessee. Administration was granted by the probate court of Jefferson county to one Taney, and subsequently the letters were revoked, and administration de bonis non was granted on the 15th March 1827 to William Keeton. The administrator, Kéeton, filed an inventory, which embraced the slaves left by the intestate. Before William Keeton obtained the letters de bonis non, he had been appointed administrator of John Keeton’s estate in Tennessee. In September 1827 the administrator made a settlement of his accounts in the probate court of Jefferson county, and on the 3d of November 1830, he made his final settlement; upon which it appeared, that after paying all dpmands, there remained a balance in his hands amounting to $57 62. Tl'C ■'•np'-ri r>f t1 nf r i-rl. rdvrn in evi-lprin this raw, does rot *127show any order of distribution or other order, making a disposition of the slaves. It appears that after William Keeton had become the administrator, both in Tennessee and Missouri, and before his final settlement here, he removed the slaves to Tennessee in the year 1827 or’28, and that he hired them out there tor some two years, and accounted to the proper court for the hire, as .a part of the assets of the estate. The balance which appeared against him, on his final settlement here, was also carried into his account of the administration in Tennessee and settled there. An order was obtained upon the petition of the administrator to the court of pleas and quarter sessions of the county of Franklin, Tennessee, for the sale of the slaves, for the purpose of paying debts and making distribution. Under this order, a sale was made on the 5th of March 1830, and not long afterwards, the administrator was in the possession of most of the slaves, claiming them as owner. He made a bill of sale in 1832, purporting to convey eighteen of the slaves to Elizabete Keeton, widow of his intestate, as slaves which she had purchased at the sale made in 1830 by him as administrator; and, upon the same day, she executed another bill of sale by which she conveyed to him ten of the same slaves. It is admitted, by all parties, that the court of pleas and quarter sessions, in making the order for the sale of the slaves,, acted without any jurisdiction in the matter, and that the order is utterly void. It appeared that William Keeton made report of the sale to the court which ordered it, and that a general settlement of his administration took place in that court, upon which the amountpayable to each of the distributees was ascertained. Receipts were produced upon the trial, given by several of the distributees to the administrator, for their distributive shares, as ascertained upon the settlement in the court of pleas and quarter sessions.
There is, upon the record in this case, a great mass of evidence which was used at the trial, to show that the sale of the slaves made by the administrator in Tennessee, was fraudulent* and that the receipts procured from the distributees were obtained by fraud. The whole of this evidence, is, in the view of the case entertained by this court, entire* ly irrelevant to the questions upon which the cause must be determined. It may therefore be dismissed, with the single remark, that if the question of fraud, in the administrator’s sale, were that upon which the case depended, we think the evidence would well warrant the conclusion that fraud existed.
It appeared on the trial, that Pipkin, the public administrator of Jefferson county, was ordered by the county court of th^t county, on the 5th of August, 1847, “to take charge of and administer the goods and *128chattels, property and effects of the estate of John Keeton, deceased, unadministered by the former administrators of said estate.” As William Keeton had removed to this State, and brought with him the slaves which he claimed under Elizabeth Keeton (the alleged purchaser at the sale made by him as administrator,) this suit was brought to recover the slaves which had at that time, been sold, and which were after-wards held by him, and also to recover such as were offsprings of the slaves thus held.
At the trial, Pipkin, after showing the order of the county court, requiring him to take charge of the property and effects of John Keeton, remaining unadministered , proved that the slaves, sued for in this action, were the same which were described in the inventory filed by William Keeton as former administrator 'of the estate in the probate court of Jefferson county, or, were the offspring of such slaves, and that at the commencement of the suit, they were in the possession of the defendants, who claimed them as the administrator of Wm. Keeton. As this was regarded as making a prima facie case for the plaintiff, the defendants showed the settlement of William Keeton, the former administrator upon the estate of John Keeton, and the fact that he was administrator also in Tennessee; that he had removed the slaves to Tennessee, and had carried, into his administration there, the balance which was found against him here, and also the hire of the slaves. The existence of debts in Tennessee, was also showed. The record evidence also showed the order of sale made in- Tennessee, and the settlements made by the administrator in the court of Franklin county, into which was carried the amount produced by the sale of the slaves. This is all that is necessary to extract from the voluminous record, to show the points upon which the case depends.
After the evidence was closed, the court at the instance of the plaintiff, gave the following instructions:
1. That if the jury find from the evidence, that the slaves in question came into the hands of William Keeton by virtue of his letters of administration on the estate of John Keeton, and that they have not been' legally administered upon by William Keeton in his life time, the title in said slaves vested in William Pipkin, public administrator of Jefferson county, by virtue of the order of the county court of that county, giving said estate into his charge, and they must find for the plaintiff.
2. If they find for the plaintiff, they will find the value of each slave separately, and the value of their services from the commencement of the suit to the present time.
3. That the receipts of the heirs, in evidence, are not even prima *129facie evidence ®f a sale of the slaves to William Keeton and could not operate to divest them of title, or to confer title upon William Keeton.
4.That if the jury believe from the evidence, that the sale of the slaves or the receipts of the heirs, or other papers in evidence are fraudinlent, the jury will disregard them.
•5. That there is no evidence before the jury that the slaves have been •administered upon, and the title of John Keeton’s heirs divested, under the letters granted in JeiFerson county.
The court, also, at the request of the defendant, gave the following Instructions:
1. That if the jury believe that William Keeton was the administrator •on the estate of Jno. Keeton, both in Missouri and in Tennessee, that then, on the final closing of the administration, in the State of Missouri, he had the right to carry, remit and transfer to the State of Tennessee, which was the domicil of the said John Keeton, deceased, the rest, residue and remainder of the property to be paid out, disposed of and administered upon, according to the laws of the State of Tennessee.
2 That after administration, duly granted and the taking possession of the property by the administrator, the property thus taken possession of becomes the absolute property of said administrator, so far as the title is concerned, and he may dispose thereof, as his own, and make a good title of the-same to the purchaser, unless the laws of Tennessee prescribe a different course.
3. That fraud must be proved and cannot be presumed; and although fraud may be inferred from circumstances, yet the circumstances from which the fraud may be inferred, must be such as necessarily and clearly tend to establish the fraud charged, and do not leave any other equally natural way to account for such circumstances.
4. That if the jury shall find from the evidence, that William Keeton purchased out, or that he owned any part of said slaves, and held or holds an undivided interest therein, in common with the heirs of John Keeton, then the plaintiff cannot recover in this action only to the extent of his interest.
5. That the record from the county of Jefferson, Missouri, given in evidence in this case, is prima facie evidence that the affairs of said estate were finally settled and closed ih Missouri before the slaves were sent or taken to Tennessee.
6. That the accounts of expenses, payments and disbursements, rendered by William Keeton, as administrator of John Keeton, and which were rendered to the court of pleas and quarter sessions in Tennessee, and were passed upon and allowed by the commissioners appointed by *130the court, and approved by the court, are not now the subject matter of adjudication, nor can they now be revised and reviewed by the jury on this trial.
The following instructions were also asked for the defendant and refused :
1. That if the jury believe that William Keeton made a final settlement of his administration on the estate of John Keeton, in the county of Jefferson, State of Missouri,-by paying all the debts and liabilities of said estate, and that afterwards, the rest and residue of the property and slaves of the estate of John Keeton was taken, carried, transmitted and remitted to Tennessee, and placed in the hands of the administrator, then they must find for the defendant.
2. That if the jury believe that William Keeton, the administrator, on reaching Tennessee with the property of the estate of John Keeton, deceased, then and there administered; the property and slaves of said estate according to the laws of Tennessee, by hiring out the slaves and accounting for such hire, paid the debts due by the estate of John Keeton, and made due and proper settlements of his said administration, and paid over to the widow and distributees their and each of their respective parts thereof, then they are bound to find for the defendant.
3. That where the intestate stands indebted to the administrator, then the administrator may take the property of the intestate in payment and discharge of the debt thus due him.
4. That an administrator, having appropriated the property of the intestate to the payment of the debt due himself, may, if he is sued therefor, defend himself in any action brought against him therefor.
5. That the jury will disregard all the statements of the witnesses in the several depositions, wherein the witness speak from hearsay, rumor, report, belief, understanding or impression, and attend only to the statements made from actual knowledge of the witnesses.
6. That the fact of poverty, or the poor circumstances of William Keeton at the time of his administering on said estate, either in Missouri or in Tennessee, he having given unimpeached security in both States, does not furnish any evidence of fraud, nor ought the jury from the mere proof of the embarrassed condition of the said William Keeton, to infer that he acted fraudulently.
7. That the uninterrupted and peaceable possession by Wm. Keeton, of the slave* in question for such a length of time, more than five years, with the knowledge of the distributees of the estate of Jo.hn Keeton, deceased, amounts to an adverse possession, and will protect the estate *131of said William Keeton and this defendant, in the possession of the property.
8. That the acquiescence of the widow and heirs of John Keeton, in all the actings and doings of William Keeton, in regard to the administration, and their receiving and receipting to the said William Keeton for their respective distributive shares of said estate, after the payment of all debts, amounts to a ratification and approval of the acts of said administrator, and furnishes a strong presumption that they were satisfied with his previous acts, unless such sale is void under the laws of Tennessee.
9. Unless the jury shall find from the evidene'e, that the exclusive right to the slaves in suit belongs to the plaintiff, they must find for the defendant.
10. Unless the jury shall find from .the evidence that the right to the exclusive and immediate possession of the slaves in controversy, belonging to the plaintiff, they must find for the defendant.
11. That the right to the slaves in controversy is a legal right, and to be determined on legal principles, and not equitable rights.
12. That the proceedings in regard to the administration in the State of Tennessee and the record thereof given in evidence, in this case, is prima facie evidence of the due and'proper administration and settlement of said estate of John Keeton in said State of Tennessee.
13. That slight evidence is required to sustain a transaction which is old, and particularly if it has been long acquiesced in by those having an interest in setting it aside, and every presumption is in favor of such acts.
14. That even should the order of sale, made - by the court of pleas and quarter sessions, to sell the negroes, be considered irregular, yet, if the jury shall believe that such order was made by the consent of the adult heirs and distributees, and that the sale made in pursuance of such order, has been acquiesced in, and all the heirs have received their distributive shares of said estate and negroes, and executed their receipts in full and with a full knowledge of all the facts, such acts amount to a ratification of the order and sale, and they must find for the defendant.
15. That if the jury should believe that William Keeton did purchase some of the negroes of said estate, yet, if they are satisfied that the sale was open and public, and that the negroes were sold for a fair pfiee, and that no means were used to cover or keep down competition in ’bidding, by said Keeton, then such purchase by said Keetott was not fraudulent nor any evidence of fraud. «
*132The court, of its own motion gave the following instructions:
1. If the jury find, that the slaves in controversy were sold under an order of the court of pleas and quarter sessions of the county of Franklin and State of Tennessee, then such saléis wholly void, and conferred no title to the purchaser, and no acquiescence or receiving the distributive shares of the proceeds, by the heirs, can avail to make such sale valid and binding upon them.
2. If the jury find that William Keeton purchased the slaves and held possession of them for the heirs, such possession is not adverse, and no length of such possession can affect their right of property or bar their right of recovery.
3. If the jury find that the title to the slaves in controvery never legally passed to William Keeton, in his own right, his possession of them is presumed to be in support of the rights of those legally entitled, and it devolves upon the defendant to prove it adverse, in order to enable them to protect their rights under such possession.
4. But if the jury find that Keeton purchased the slaves for himself, paying the heirs their equal shares of the purchase money, and held the possession of them, as his own property, and not as administrator of John Keeton, then such possession is adverse, and, after the lapse of five years, is an effectual bar to the plaintiff’s right of recovery, although such sale was wholly void, and of itself conferred no title.
5. If the jury find that the heirs of John Keeton, were, at the time of William Keeton’s taking possession of the property in controversy, under age, and were married women, then the limitation of the State does not commence against them until such heirs have come of age, or the disability of marriage removed.
From the numerous instructions thus thrown before the jury, it is exceedingly difficult to ascertain the views of the court upon the law governing the case.
The first instruction given for the plaintiff, informs the jury, that if the slaves in question, came into the hands of William Keeton, as administrator, and they have not been legally administered upon by him, then the title vested in the plaintiff, by virtue of the order of the county court of Jefferson county, and they must find a verdict for the plaintiff. The fifth instruction, given for the plaintiff, informs the jury that there is no evidence before them that the slaves have been administered upon, and the estate of John Keeton divested under the letters granted in Jefferson county. In the first instruction given for the defendant, the court declared the law to be, that if William Keeton was administrator, both in Missouri and in Tennessee, then, on the final closing of *133the administration in the State of Missouri, he had the right to take to the State of Tennessee, which was the State of the domicil of John Keeton, the remainder of the property to be administered upon, according to the laws of Tennessee; and in the fifth instruction, given for the defendant, the jury are told that the record from the county court of Jefferson county, is prima facie evidence, that the affairs of said estate, were finally settled and closed in Missouri, before the slaves were taken to Tennessee.
If, on the closing of the administration, in Missouri, the administrator was authorized to take slaves to Tennessee, and carry them into his administration there, and if they were taken to Tennessee under that authority, and administered upon there, it is difficult to find any good reason for saying that they have not been fully administered upon under the letters of administration in Missouri. In sucha state offsets, the administrator in Tennessee would be invested with all the title to, and power over the slaves, which, by the laws of that State, would belong to an administrator on the slaves that had never been out of the State, and his responsiblity would be the same in relation to slaves thus received from abroad, as if they had been on the farm of the intestate, in Tennessee, at the time of his death. If the right of the administrator in Missouri, to transfer the slaves to the administrator in Tennessee, is once conceded, it will follow, as a natural and necessary consequence, that the transfer, when made, is a legal administration of the slaves, which cannot afterwards be questioned by the administrator de bonis non.
It is a settled rule of law, not requiring, at this day the citation of authorities to maintain it, that the administration of all the goods of an intestate, wherever situated or found, is to be made according to the law of the land of the testator’s domicil. Wheffj they are in a different country, they are first applied under the laws of that country to the satisfaction of the claims of creditors who establish their claim under its laws, and if there are any of its citizens who claim as distributees, distribution of the assets will be made there. But, after the cliams of creditors are satisfied, and when the distributees reside in the country of the testator’s domicil, or there are other creditors there whose claims remain unsatisfied, the tribunals of the country, in which the assets are found, will direct them to be remitted to the country of the domicil, for further administration. This rule of comity is acknowledged and enforced by the courts having the control of the assets, not as a rule absolutely obligatory upon them, but as a rule to be enforced, when, in their judgment, the interests of all concerned in the estate *134will be advanced by the transfer. Our legislature have given to this rule, heretofore existing in our unwritten law, the form and force of a statutory enactment; which while it retains for our courts the discretion necessary to be exercised in such cases, manifests a proper regard for the interests and convenience of the citizens of other States — Rev. Code 102.
In determining whether assets of a deceased person shall be transferred from the State, the first thing to be ascertained is, where did the intestate have his domicil? In whatever State' that may have been, the administration granted there is the principal administration, and that, in any other State is auxilary. Priority in the administration, has no effect upon this question. Mr. Justice Jackson, in delivering the opinion of the court in Steven’s adm’r vs. Gaylor, 11 Mass. Rep. 263, properly declares the law in this language: “It is true, that such auxilary administration is not usually granted until an administrator is appointed in the place of the deceased’s domicil. But this cannot-be necessary prerequisite, for if so, and it should happen that administration is never granted in the foreign State, the debts due here, under such circumstances, to a deceased person, could never be collected; and the debts due from him to citizens of this State might remain unpaid. The time of granting the respective letters of administration is also immaterial in this ease. The administrators in Connecticut, if duly appointed, must, collect all the effects of the deceased in that State; whilst the plaintiff will do the like here; and the residue, after paying the debts of the deceased, wherever collected or remaining; must be distributed according to the laws of the State in which the deceased dwelt. If it should appear, upon due examination in our probate court, thatTibbats had his home in Connecticut, we should cause the balance remaining in the hands of the administrator here, to be distributed according to the laws of Connecticut, or transmitted for distribution'by the administrator in Connecticut under the decree of the probate court there.”
Without regard then, to the date of the several letters of administration, granted in this case, if it be true, that the domicil of John Keeton was in Tennessee, the effects remaining in the hands of the administrator here, after all debts allowed against the estate, in the probate court of Jefferson county were paid, would have been distributed here, or ordered to be transmitted to Tennessee for further administration there, as our courts would have judged most reasonable and proper. In the exercise of this discretion, the condition of the estate in the .hands of the principal administrator, the existence of debts in Tennessee unsatisfied, and the evidence of the distributees in that State would *135have had a controlling influence. We have no doubt, that upon an application to our courts, under the facts apparent in this case the slaves in question weuld have been ordered to be delivered over to the administrator in Tennessee. But the administrator in both States was the same person, and would have been the proper applicant for such an order •of transfer, while at the same time, he would have been the person to resist the application. No such application appears to have been made, and no such order is shown. The transfer was, in fact, made, and the slaves were taken into the Tennessee administration, and their hire and .price accounted for, there; and now the question is presented, whether this act of the administrator in Missouri, can be regarded as a legal disposition of the property finally closing up his administration. It is •evident, that this question is, in no degree, affected by the subsequent frauds alleged to have been perpetrated .by the administrator in Tennessee, in selling the slaves under the order of a court having no jurisdiction, and being, himself, interested in the purchase.. If the transfer of the slaves was an act within the legal competence of the administrator here, it had the effect of giving the title to the administrator in Tennessee, and was such an .administration of the property that it cannot now be questioned by the administrator de bonis non, in this action of detinue.
It is the opinion of the court, that this record shows a case in which the transfer would have been ordered, and inasmuch as the administrator in Missouri, more than twenty years since, did only what the court, under the circumstances, would have ordered him to do, his act, in making the transfer, completed the administration here upon the slaves, and gave the title to them to the administrator in Tennessee; so that an administra+or de bonis non, appointed as the plaintiff is, cannot claim' them as the property of John Keeton unadministered by the former administrator in Jefferson county. The plaintiff, under his appointment and the order of the county court, is the successor of the administrators appointed by that court, and not of the administrator in Tennessee.
If it be said, that the administrator in Tennessee converted the slaves there to his own use, and then brought them to this State, and that this administration is necessary to enforce the claims of this distributee, it may be answered, that such converting gave to the distributees, at once, a right to proceed against the administrator in the courts of that State, and when he removed to this State, our courts of equity were open to them, in which to assert their rights and to claim that, notwithstanding the sale made in Tennessee, he was still a trustee for them. There exists no necessity for holding the plaintiff, acting under the order of the *136county court of Jefferson county, to be the proper party to enforce the rights of the distributees. Their remedy is still open and plain before them. A court of equity is competent to declare that William Keeton was, after the sale, as before, a trustee for them, if it be made to appear, either that there was fraud in the sale, or that he was the purchaser at a sale made by himself as administrator. In such a proceeding the court can give proper weight to all the transactions between the administrator and the distributees, subsequent to the sale, and can take into consideration the acts of alleged ratification of the sale and the circumstances under which receipts and acknowledgments were obtained, and, in short, can adjust the controversy upon the principles which apply to questions between trustee and cestui que trust.
It is obvious, that if a direct action of detinue be authorized in such a case as the present, all the transactions between the distributees' and the administrator must be rejected from the consideration of the court; .for the reason, that the plaintiff, if he could recover at all, must recover by a title, prior in time to the title of a distributee, and, of course, unaffected in law by the acts of the distributees, if they had all acted with the fullest knowledge, and were even at the trial willing to* abide by their acts. We think, therefore, that in relation to the alleged conversion in Tennessee by the administrator there, the proper method of reaching the merits of the case, is by a bill in equity, stating the character of the sale, and the fact.of the administrator’s being the purchaser, or in collusion with the purchaser, and showing such facts as according to the principles of equity would continue his character of trustee, notwithstanding his pretended purchase.
After stating the principles which we think applicable to the case, it is not necessary to examine the instructions in detail. It is evident that the circuit court entertained the opinion that the plaintiff, acting under an order of the county court of Jefferson county, was entitled to dispute the regularity and legality of the administration in Tennessee, and to recover, in this action, any slaves of John Keeton’s estate which had not been legally administered according to the laws of Tennessee. It may be useful to state the questions of fact upon which we think the suit must be decided.
1. Was the domicil of John Keeton, at the time of his death, in the State of Tennessee?
2. Was the administration upon his estate in Jefferson county, in this State, finally closed by the payment of all the debts exhibited against the administration?
*1373. Did the administrator in this State take the slaves to Tennessee and carry them and their hire into the administration there?
If all these questions are answered in the affirmative the plaintiff cannot claim the slaves as any part of the property left unadnainistered by his predecessors.
The judgment of the circuit court is, with the concurrence of the other judges, reversed, and the cause remanded to be proceeded in according to this opinion.